Name: 98/357/EC: Commission Decision of 18 May 1998 establishing a list of approved fish farms in Italy (notified under document number C(1998) 1343) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  marketing;  fisheries;  agricultural activity
 Date Published: 1998-06-05

 Avis juridique important|31998D035798/357/EC: Commission Decision of 18 May 1998 establishing a list of approved fish farms in Italy (notified under document number C(1998) 1343) (Text with EEA relevance) Official Journal L 162 , 05/06/1998 P. 0042 - 0043COMMISSION DECISION of 18 May 1998 establishing a list of approved fish farms in Italy (notified under document number C(1998) 1343) (Text with EEA relevance) (98/357/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 95/22/EC (2), and in particular Article 6 thereof,Whereas it is possible for Member States to obtain for fish farms located in a non-approved zone as regards infectious haematopoietic necrosis (IHN) and viral haemorraghic septicaemia (VHS) the status of approved farm free of these diseases;Whereas by letters dated 23 December 1996, 14 July 1997 and 18 March 1998 Italy has presented to the Commission the grounds on which for IHN and VHS the status of approved farm located in a non-approved zone should be granted to certain farms, and also the national provisions ensuring that the rules relating to maintenance of approval will be respected;Whereas the Commission and the Member States have examined the grounds adduced by Italy for these farms;Whereas this examination has shown that the farms meet all the requirements laid down in Article 6 of Directive 91/67/EEC;Whereas these farms can therefore be given the status of approved farms in a non-approved zone;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The fish farms listed in the Annex hereto are recognised as approved farms located in a non-approved zone as regards IHN and VHS.Article 2 This Decision is addressed to the Member States.Done at Brussels, 18 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 46, 19. 2. 1991, p. 1.(2) OJ L 243, 11. 10. 1995, p. 1.ANNEX FISH FARMS IN ITALY APPROVED AS REGARDS IHN AND VHS REGION: PROVINCIA AUTONOMA DI TRENTO Farms located in Noce basin Ass. Pescatori Solandri (Loc. Fucine)CavizzanaFarms located in Brenta basin Campestrin GiovanniTelve Valsugana (Fontane)Ittica Resenzola SerafiniGrignoIttica Resenzola SelvaGrignoLeonardi F.lliLevico Terme (S. Giuliana)Dellai Giuseppe-Trot. ValsuganaGrigno (Fontana Secca, Maso Puele)Farms located in Adige basin Celva RemoPomaroloMargonar DomenicoAla (Pilcante)Degiuli PasqualeMattarello (Regole)Tamanini LivioVigolo VattaroFarms located in Sarca basin Ass. Pescatori Basso SarcaRagoli (Pez)Stab. Giudicariese La MolaTione (Delizia d'Ombra)Azienda Agricola La Sorgente s.s.Tione (Saone)Fonti del Dal s.s.Lomaso (Dasindo)Comfish Srl (ex Paletti)Preore (Molina)Ass. Pescatori Basso SarcaTenno (Pranzo)Farms located in Chiese basin Facchini EmilianoPieve di Bono (Agrone)